— In a proceeding pursuant to article 7 of the Real Property Tax Law, to review the 1982 assessment on the subject real property, the Board of Assessors and the Board of Assessment Review of the Village of Pelham Manor appeal from an order of the Supreme Court, Westchester County (Sullivan, J.), entered January 13,1984, which denied their motion to dismiss the petition on the ground that the petitioner, Caldor, Inc., N. Y., willfully refused to furnish information to them and upon the further ground that the protest is insufficient and not made by one who has “knowledge of the facts”.
Order affirmed, without costs or disbursements.
The evidence in this record did not warrant the grant of appellants’ motion (see Matter of Levin Props. v Village of Pelham Manor, 104 AD2d 891). Mangano, J. P., Gibbons, O’Connor and Boyers, JJ., concur.